                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

  BRANDON R. CRAWFORD,                             §
           Plaintiff,
                                                   §
  v.                                               §
                                                   §       CASE NO. 6:18-CV-229-RWS-KNM
  FOREST RIVER, INC., et al.,                      §
            Defendants.                            §


                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

        The Report and Recommendation of the Magistrate Judge (Docket No. 10, the “Report”),

which contains her findings, conclusions, and recommendations regarding Defendant Ally Bank

Corp.’s Motion to Dismiss for Lack of Subject Matter Jurisdiction (Docket No. 8) has been
     .
presented for consideration. The Report, filed on September 11, 2018, recommends that

Defendant’s Motion be granted pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject-matter

jurisdiction. No written objections have been filed. The Court therefore ADOPTS the findings

and conclusions of the Magistrate Judge as those of the Court. In light of the foregoing, it is hereby

        ORDERED that the complaint against Defendant Ally Bank Corp. is DISMISSED

WITHOUT PREJUDICE pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject-matter

jurisdiction.


        SIGNED this 14th day of November, 2018.



                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE
